Citation Nr: 1214636	
Decision Date: 04/23/12    Archive Date: 05/03/12

DOCKET NO.  07-25 360	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether there was clear and unmistakable (CUE) in a March 1950 rating decision that severed service connection for osteochondritis of the left femur (Perthe's hip). 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had active service from February 1943 to December 1943.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the Veteran's claim of CUE in the March 1950 rating decision which severed service connection for osteochondritis of the left femur (Perthe's hip).  

In March 2008, the Board issued a decision, finding that the March 1950 rating decision severing service connection for osteochondritis of the left femur (Perthe's hip) did not contain CUE.  The Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  In a single-judge memorandum decision, issued in November 2009, the Court affirmed the Board's decision.  In November 2009, the Veteran moved for reconsideration or, in the alternative, consideration by a panel.  In August 2010, the Court withdrew the November 2009 memorandum decision, and issued an opinion reversing the Board's March 2008 decision and remanding the matter to the Board for action consistent with the Court's opinion.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In the March 2008 decision, the Board held that the March 1950 rating decision severing service connection for osteochondritis of the left femur (Perthe's hip) did not contain CUE. 

2.  In an August 2010 opinion, the Court found that the Board's March 2008 decision was void ab initio and that the June 2007 DRO decision should be reinstated.  The Court reversed the Board's March 2008 decision and remanded to the Board for action consistent with the Court's opinion.  The Court issued its mandate in April 2012.



CONCLUSION OF LAW

Based on the Court's decision, the March 1950 rating decision severing service connection for osteochondritis of the left femur (Perthe's hip) does contain CUE.  38 C.F.R. § 3.105 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By way of history, the Board notes that in a January 2007 rating decision, the RO found that the March 1950 rating decision, which severed service connection for osteochondritis of the left femur (Perthe's hip), did not contain CUE.  The Veteran was notified of this rating decision and appealed.  

Of record is a proposed rating decision, dated in June 2007, by a decision review officer (DRO), which found CUE in the March 2005 RO rating decision, but there was also a handwritten notation that such decision was not promulgated.  There is also a proposed notice letter (undated) advising the Veteran of the June 2007 decision and the award of retroactive benefits.  Because of the complexity of the claim, it was referred to VA's Director of Compensation and Pension Service (C & P) for administrative review of the proposed June 2007 rating decision that would, if promulgated, reinstate entitlement to compensation payments that were severed by the March 1950 rating decision.  In a June 2007 letter, titled, "SUBJ: Administrative Review - Retroactive Award Over Eight Years", VA's Director of C & P determined that the June 2007 rating decision should not be promulgated.  Thereafter, the Veteran accidentally received a copy of the notice letter regarding the DRO's non-promulgated/proposed decision of June 2007.  

In an August 2007 statement of the case (SOC), the RO continued the finding that the March 1950 rating decision, which severed service connection for osteochondritis of the left femur (Perthe's hip), did not contain CUE.  As noted above, in a March 2008 decision, the Board found that the March 1950 rating decision, severing service connection for osteochondritis of the left femur, did not contain CUE.  The Veteran appealed the Board's March 2008 denial to the Court.  In a November 2009 single-judge memorandum decision, the Court affirmed the Board's decision.  After reconsideration was requested by the Veteran, in August 2010, the Court withdrew the November 2009 memorandum decision, and issued an opinion reversing the Board's March 2008 decision and remanding the matter to the Board for action consistent with the Court's opinion.  

In the August 2010 opinion, the Court essentially found that the Veteran's CUE assertions were without merit and that the Board's March 2008 decision was not arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with the law.  Nonetheless, the Court found that the gravamen of the Veteran's alternative argument (the "Purple Heart argument") was the sole issue necessitating panel review by the Court.  The Board notes that Veteran's Purple Heart argument was based on the Federal Circuit opinion in Military Order of the Purple Heart v. Secretary of Veterans Affairs, 580 F.3d 1293, 1297-98 (Fed. Cir. 2009), which found VA's extraordinary award procedure (EAP) to be invalid.  The Court held that "regardless of the merits of his CUE assertions", the Veteran was entitled to the benefits outlined in the June 2007 decision basically because of a technicality -- because VA's subsequent review and denial were based on the now-invalid EAP.  The Court held that VA committed two errors in processing the Veteran's claim:  (1) First, VA mistakenly sent him a proposed decision, and (2) second, in attempting to correct the first error, VA used the EAP, which has now been declared invalid.  The Court concluded that although the first error did not prejudice the Veteran, the second error was dispositive in that VA's use of the now-invalid EAP rendered all VA action taken thereafter void.  The Court further concluded that based on the Federal Circuit's determination in Purple Heart, the August 2007 SOC was void ab initio and the resulting Board decision (of March 2008) was likewise a legal nullity.  The Court found that in applying Purple Heart to this matter, it was clear that the only proper remedy was to place the Veteran in the position he was in before the EAP, in receipt of a favorable decision, even if that position is erroneous, and that in the absence of any lawful action by VA to internally review the June 2007 rating decision, that was favorable to the Veteran, that decision must stand.  

In this matter, although the Court has reversed the Board's March 2008 decision based on a technicality, rather than the merits, such action is clearly within the Court's jurisdiction.  Under applicable law, the Court has exclusive jurisdiction to review decisions of the Board, and has power to affirm, modify, or reverse a decision of the Board, or to remand the matter, as appropriate.  38 U.S.C.A. §§ 7252(a), 7261.  In the present case, the record shows that the Court issued its judgment on the Veteran's appeal in August 2010 and its mandate in April 2012.  The Court's decision is therefore binding on the Board.  In reinstating the RO's June 2007 rating decision, the Veteran's claim that there was CUE in a March 1950 rating decision that severed service connection for osteochondritis of the left femur (Perthe's hip), is therefore granted.  


ORDER

Based on the Court's decision, the Veteran's claim that the March 1950 rating decision that severed service connection for a left hip disability, osteochondritis of the left femur (Perthe's hip) contained CUE, is granted.



____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


